Citation Nr: 0102829	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
neuropsychiatric disorder, currently characterized as major 
depression, prior to March 25, 1997.  

2.  Entitlement to a rating in excess of 50 percent for a 
neuropsychiatric disorder, currently characterized as major 
depression, since March 25, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
November 1989 rating decision continued a 10 percent 
evaluation from March 1, 1982, and a February 1999 rating 
decision increased the evaluation to 50 percent from March 
25, 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  For the time period prior to March 25, 1997, the rating 
criteria in effect prior to and since November 7, 1996 are 
equally favorable to the veteran.  

3.  Prior to March 25, 1997, the veteran took medications 
that allowed him to live normally, and he was able to obtain 
at least ten jobs.  Medical evidence showed that he spoke 
coherently with a logical progression of ideas was oriented 
in three spheres.  No depressive features were present on 
examination.  

4.  For the time period from March 25, 1997, the rating 
criteria in effect since November 7, 1996 are more favorable 
to the veteran.  

5.  Since March 25, 1997, the veteran reports suicidal 
ideation, hearing voices telling him to hang himself, 
depression, and feelings of guilt, worthlessness, anhedonia, 
hopelessness, decreased energy, irritability, and racing 
thoughts.  

6.  The veteran has not worked since 1990.  He is currently 
homeless and separated from his family.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
major depression prior to March 25, 1997 are not met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9434 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

2.  The criteria for a 70 percent rating for major depression 
from March 25, 1997 are met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.130, Diagnostic Code 9434 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed lay statements with the RO, and provided 
sworn testimony at a regional office hearing.  

For the veteran to prevail in his claims for higher ratings, 
the evidence must show that his service-connected disability 
has caused greater impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Where a law or 
regulation changes after a claim is filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, as is the case here, the version more favorable to 
the appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (2000).  

The Board notes that, in its February 1999 supplemental 
statement of the case, the RO applied both versions of the 
regulations in arriving at its evaluations.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board observes that the veteran has been diagnosed with a 
number of psychiatric disorders.  However, service connection 
was originally established for depressive neurosis with 
anxiety features.  This and other similar characterizations 
were continued through February 1999, when the RO 
recharacterized the disability as major depression.  In 
addition, the October 1998 VA psychiatric examiner 
specifically found no basis for a diagnosis other than 
recurrent major depression.  Under the previous rating 
schedule, the RO has primarily evaluated the veteran's 
disability under Diagnostic Code (Code) 9405, dysthymic 
disorder, adjustment disorder with depressed mood, and major 
depression without melancholia.  38 C.F.R. § 4.132 (1996).  
According to the amended rating criteria, the veteran's 
disability is analogous to major depressive disorder, Code 
9434.  38 C.F.R. § 4.130 (2000).  The Board concurs with this 
analysis and will proceed to evaluate the veteran's 
disability on this basis as well.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).       

Under the old criteria, a 10 percent evaluation is warranted 
under Code 9405 when there is less than the criteria for the 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  "Definite," 
as used here, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOGCPREC 9-93.  A 
50 percent evaluation is warranted if an ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Code 9405 (in effect prior to 
November 7, 1996).    

In addition, the previous regulations provided that the 
severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  

According to the amended rating criteria, a 10 percent 
evaluation is warranted under Code 9434 when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9434 
(2000).      

Entitlement to a rating in excess of 10 percent prior to 
March 25, 1997

Upon a review of the evidence, the Board finds that a rating 
higher than 10 percent is not warranted prior to March 25, 
1997, under the old evaluative criteria.  That is, the 
medical evidence does not show definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people or psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The veteran testified in February 
1994 that he took medications that helped him to control 
himself and live normally.  Although he reported anxiety and 
depression in January 1997, he maintained a wholesome 
relationship with other people.  He and his wife had just 
purchased a new house and were planning to bring their three 
young children from Puerto Rico to live with them.  Although 
he contended that his jobs ended due to emotional problems, 
the veteran testified in February 1994 that he had obtained 
10 jobs, although short-term.  Therefore, the Board cannot 
conclude that the disability picture shown by the evidence 
more nearly approximates the criteria for the 30 percent 
rating under Code 9405.  38 C.F.R. § 4.7.    

Similarly, a rating higher than 10 percent is not warranted 
from November 7, 1996, to March 25, 1997, under the new 
rating criteria.  The medical evidence does not show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  The veteran reported having 
a series of 10 short-lived jobs prior to his last job in 
1990.  Although he reported depression from September 1991 to 
October 1992 and sleep problems prior to December 1993, no 
depressive features were present, and the veteran's affect 
was expanded at private and VA examinations from August 1993 
to August 1995.  Although he heard voices in September 1992 
and December 1993, the veteran reported that the voices had 
diminished, and there was no evidence of delusions at other 
times.  The veteran spoke coherently with a logical 
progression of ideas, and cognitive functions were intact.  
He was oriented in three spheres in April 1994.  Although the 
veteran mentioned suicidal preoccupation, the April 1994 VA 
examiner stated that the veteran was not at risk and that 
judgment was not impaired.  Again, the Board does not find 
that the disability picture more nearly resembles the 
criteria for a 30 percent rating. Id.     

In summary, the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue with 
respect to the increased ratings claim.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
rating higher than 10 percent for major depression prior to 
March 25, 1997.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Code 9434 (2000); 
38 C.F.R. § 4.132, Code 9405 (1996).  
  
Entitlement to a rating in excess of 50 percent from March 
25, 1997

Initially, the Board finds that a rating higher than 50 
percent is not warranted from March 25, 1997, under the old 
rating criteria.  Specifically, the medical evidence does not 
show symptomatology of active psychotic manifestations such 
as to produce severe impairment of social and industrial 
adaptability, severe impairment of the veteran's ability to 
establish and maintain effective or favorable relationships 
with people, or psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.7.  Despite the 
his reports of unemployment and subjective psychiatric 
complaints, VA medical records dated in August 1997 indicated 
that the veteran was not psychotic and that he was stable as 
long as he continued taking medications.  The veteran denied 
suicidal or homicidal ideation and his speech was normal from 
June 1997, and he was adequately dressed and oriented as to 
person, place, and time in October 1998.    

However, the Board finds that a 70 percent rating is 
warranted from March 25, 1997, under the new general rating 
schedule for mental disorders.   For example, during a July 
1997 hospitalization, the veteran reported that he had not 
worked since 1990 when he was fired for performance problems 
due to mental illness.  He stated that he could not seek 
another job because he feared the crowds in public.  He 
reported that he was separated from his family, homeless, and 
living out of his car in October 1998.  He relied upon a 
cousin for occasional showers and meals.  He reported 
feelings of guilt, worthlessness, anhedonia, hopelessness, 
decreased energy, and racing thoughts in July 1997 and a 
depressed mood since September 1997.  He reported 
irritability and hearing voices to hang himself.  The 
veteran's global assessment function score was 45-50 in 
October 1998, consistent with suicidal ideation, having no 
friends, and an inability to hold a job.  Therefore, the 
Board finds that the disability picture more nearly 
approximates the criteria for a 70 percent rating under the 
amended Code 9434. Id.     

On the other hand, the Board finds that the disability does 
not warrant a 100 percent evaluation under the amended rating 
schedule.  That is, the medical evidence of records fails to 
demonstrate gross impairment of thought processes, persistent 
delusions or hallucinations, persistent danger to self or 
others, disorientation to time or place, or severe memory 
loss. Id.   

Finally, extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the service-connected neuropsychiatric disability 
markedly interferes with employment or causes frequent 
hospitalizations.  Prior to 1990, the veteran obtained ten 
jobs, and the evidence does not show any efforts to apply for 
a new job since 1990.  Although the veteran was hospitalized 
for three days in July 1997 for treatment of bipolar disorder 
with depression and psychotic features, a September 1997 
examiner opined that the veteran should not be committed to a 
hospital.  

In summary, the Board finds that the evidence supports a 70 
percent disability rating for major depression from March 25, 
1997.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9434.    


ORDER

Entitlement to a rating in excess of 10 percent prior to 
March 25, 1997 is denied.  

Entitlement to a 70 percent evaluation is granted since March 
25, 1997, subject to the controlling laws and regulations 
governing the payment of monetary awards.  




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

